Citation Nr: 1211805	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of concussions, to include memory loss.

2. Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.

3. Entitlement to service connection for an upper respiratory or allergic disorder, to include as due to undiagnosed illness and/or as aggravated by exposure to hazardous chemicals.

4. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of right ankle fracture.

5. Entitlement to an initial compensable disability evaluation for plantar fasciitis and degenerative changes of the bilateral feet.

6. Entitlement to an initial disability evaluation in excess of 10 percent for status post fracture of the thoracic spine.

7. Entitlement to an initial disability evaluation in excess of 20 percent for left shoulder myofascial pain syndrome.

8. Entitlement to an initial disability evaluation in excess of 20 percent for status post fracture of the cervical spine with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard on active duty for training from October 1965 to November 1971, April 1972 to October 1974, June 1981 to January 1991, and June 1991 to January 2002. He served on active duty from January 1991 to June 1991, to include service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The RO denied service connection for fibromyalgia, respiratory complaints, and concussion residuals, but granted service connection for back and neck disabilities, a left shoulder disability, bilateral foot disabilities, and residuals of right ankle fracture. The Veteran disagreed with the disability ratings assigned for the back and neck, left shoulder, bilateral feet, and right ankle. Although the RO granted some increased disability ratings in a February 2009 rating decision, the Veteran has not indicated those evaluations satisfy his appeal so the issues remain before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2011, the Veteran appeared at a videoconference hearing held before the below-signed Veterans Law Judge sitting in Washington, DC. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file indicates that treatment records are outstanding and that VA examinations are warranted. The RO/AMC also must seek some clarification from the Veteran. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file were generated on November 8, 2011 and date to May 11, 2011. The only VA treatment notes within the claims file and dated prior to those records are from May 16, 2008 to February 11, 2009. While this case is in remand status, the RO/AMC must gather any treatment records generated after November 8, 2011, between February 11, 2009 and May 11, 2011, and prior to May 16, 2008 and associate them with the claims file. 

The Veteran has reported receiving medical treatment from numerous sources in addition to VA. Specifically, he has identified Tricare, Frisco Family Practice, High Country Healthcare, Rocky Mountain Internal Medicine (specifically Doctors Varshney and Cunningham), a Dr. Keeger (noted as presently retired), and a chiropractor. Although the claims file contains records from some of these providers, his statements indicate that records remain outstanding. While this case is in remand status, the RO/AMC must make efforts to obtain all pertinent outstanding treatment notes.

VA also has a duty to obtain records from the Social Security Administration (SSA) when relevant. The Veteran has informed VA health care providers that he receives benefits from the SSA, but the record does not reflect whether those benefits are due to disability. The RO/AMC must seek clarification from the Veteran while this case is on appeal and, if necessary, take appropriate steps to attempt to obtain pertinent records from SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Veteran has reported experiencing multiple concussions while on active duty for training. He testified that he experienced loss of consciousness with some concussions, but his service treatment records do not reflect any losses of consciousness. However, the Veteran has submitted multiple accounts of his medical history on which he indicated that statements about his head injuries were "available on request" from fellow National Guard members. While this case is in remand status, the RO/AMC must inquire if the Veteran would like to submit any such statements in support of his claims.

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Service records verify that the Veteran sustained injuries due to parachute jumps while on active duty for training and he has reported experiencing some memory loss and headaches since those injuries. A traumatic brain injury examination is warranted.

Medical evidence also reflects pre-service and in-service complaints of hay fever and post-service diagnoses of rhinitis, rhinorrhea, and chronic cough. The Veteran contends that he experienced an increase in respiratory problems during his service in the Persian Gulf and afterwards. A November 1998 service physical profile further reflects a diagnosis of fibromyalgia and that diagnosis is repeated in post-service treatment notes. The claimant is a Persian Gulf War Veteran and the Board observes that signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include fibromyalgia and respiratory disorders. 38 U.S.C.A. § 1117(g). However, he has not been afforded an examination. The RO/AMC must provide the claims file to a VA examiner, or multiple examiners, for appropriate examinations.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded VA examinations for his service-connected back, neck, and left shoulder disabilities in November 2007. He was last afforded a VA examination for his bilateral foot disabilities in February 2007. In December 2011, he testified that each of those disabilities had worsened. New VA examinations are warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after November 8, 2011, between February 11, 2009 and May 11, 2011, and prior to May 16, 2008- and associate them with the claims file.

2. Take appropriate steps to obtain any pertinent Tricare treatment records and associate them with the claims file. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. Send the Veteran a letter inquiring as to whether he receives any SSA benefits due to disability and informing him that he should submit any lay statements supportive of his claims (particularly the statements he referenced in his reports of medical history as to the in-service incurrence of concussions).

4. Concurrent with the above letter of inquiry, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. Frisco Family Practice (after June 2010 or prior to May 2009);

b. High Country Healthcare (after April 2011 or prior to September 2010); 

c. Rocky Mountain Internal Medicine, to specifically include, but not limited to, Doctors Varshney and Cunningham (after October 2006);

d. Dr. Keeger (noted as presently retired); and 

e. An unidentified chiropractor. 

5. Subsequent to the above development, afford the Veteran an opportunity to attend a VA neurological examination. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders.

a. After reviewing the claims file and conducting an interview and examination of the Veteran, the examiner must provide an opinion as to whether he has, since filing his claim for service connection, experienced any residuals of in-service head injury.

b. The examiner has an independent responsibility to examine the claims file, but his or her attention is called to the following:

i. An October 1982 service record reflecting emergency treatment of head injury without loss of consciousness;

ii. November 1984 service treatment records showing treatment for injury from parachute jumping;

iii. Self reports of medical history completed in March 1967, May 1981, December 1987, and March 1991;

iv. Post-service treatment records showing evaluation for memory loss and tremors; and

v. Notes from a September 2011 traumatic brain injury evaluation.

c. The examiner must address the Veteran's contentions that he lost consciousness on multiple occasions while on active duty for training and experienced memory loss at those times and afterwards. 

d. The examiner must clearly outline the rationale for the opinion and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

6. Schedule the Veteran for a VA examination to determine to determine whether he experiences undiagnosed respiratory illness, and/or fibromyalgia as part of chronic multi-symptom illness, as the result of his Gulf War service. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders.

a. The examiner must determine whether or not the Veteran experiences fibromyalgia. The examiner must provide an opinion as to whether any fibromyalgia is likely part of a chronic multi-symptom illness due to service in the Gulf War OR manifested during active duty or active duty for training.

b. The examiner must diagnose any respiratory or allergic disorders. If unable to determine an appropriate diagnosis, the examiner must opine as to whether any respiratory or allergic symptoms are likely part of an undiagnosed illness due to service in the Gulf War. The examiner also must provide an opinion as to whether the Veteran experienced a respiratory or allergic disorder prior to service that was aggravated (exacerbated beyond natural progression) by active duty service in 1991. 

c. Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following: November 1998 physical evaluation form reflecting a diagnosis of fibromyalgia and a March 2010 private treatment note also diagnosing fibromyalgia; and service notes reflecting that the Veteran experienced hay fever and underwent a sinus surgery prior to service as well as a January 2006 private treatment note observing that he experienced a cough since serving in Kuwait in 1991.   

d. The examiner must provide current diagnoses and address the Veteran's contentions. The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed. If the requested medical opinions cannot be given, the examiner should state the reason why.

7. After completing the above, schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his service-connected back, neck, left shoulder, right ankle and bilateral foot disabilities. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting interviews with, and examinations of, the Veteran, the examiners must provide current findings as to the severity of each of the disabilities. 

c. The examiners must provide range of motion measurements when appropriate, complete an independent review of the claims file, and discuss the results of the 2007 examinations and any note any subsequent changes in severity.

d. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

8. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claims for increased disability evaluations. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


